AP-77,053
                                                                   COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                 Transmitted 12/15/2015 3:55:07 PM
December 15, 2015                                                  Accepted 12/15/2015 3:58:22 PM
                                                                                    ABEL ACOSTA
                             NO. AP-77,053                                                  CLERK




                 IN THE COURT OF CRIMINAL APPEALS
                          STATE OF TEXAS


                           ERIC LYLE WILLIAMS
                                   Appellant,
                                      v.
                           THE STATE OF TEXAS
                                    Appellee.


    On appeal from a conviction in the 422nd Judicial District Court
       of Kaufman County, Texas in Cause Number 32031-422
         the Honorable, Michael R. Snipes, Judge Presiding

        APPELLANT’S MOTION TO ABATE APPEAL OR, IN THE
          ALTERNATIVE, EXTEND THE TIME TO FILE BRIEF

      TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      The Appellant, Eric Williams, by and through his court appointed

attorney, respectfully requests that the Court abate the instant appeal, or,

in the alternative, extend the time for filing the Appellant’s brief for 90 days.

In support of this Motion, Appellant would show this Honorable Court the

following:

                                        I.

      Appellant is confined pursuant to the judgement and sentence of the

422nd Judicial District Court of Kaufman County, convicting him of the
offense of capital murder. On December 17th, 2014, the jury answered the

special issues so as to support the imposition of a death sentence, and the

trial court sentenced him to death. Appeal to this Court was automatic.

The deadline for filing Appellant’s brief is December 31, 2015. This is

Appellant’s second request for an extension in this case, if necessary.

                                       II.

      Appellant respectfully requests that the Court abate the instant

appeal or, in the alternative, extend the deadline for filing of Appellant’s

brief for until March 31,2016.

                                      III.

      Appellant would show the Court that a reasonable explanation exists

for the requested abatement or 90-day extension:

      The Clerk’s Record in the instant case is incomplete. Juror

questionnaires were used by the State and Defense to give information on

each juror that was relied upon in exercising peremptory challenges and

challenges for cause to prospective venire persons in the jury selection

process. Appellant’s appellate counsel has requested the Kaufman

County District Clerk make these jury questionnaires available to counsel

to aid counsel properly review the appellate record in preparation of

Appellant’s brief. The district clerk advised counsel that there are
numerous boxes of paper questionnaires that were placed in her

possession, but there also is a digital media disk containing the scanned

questionnaires and that it would be made available to Appellant’s counsel.

Counsel was contacted by lead prosecutor, Hon. Bill Wirskye, who

telephoned me and told me that the Clark had contacted him, because the

disk media that was marked questionnaires that was thought to contain the

desired information from the questionnaires did not and would he help

locate the disk media. Counsel was advised that Mr. Wirskye was going to

help the clerk locate this information. Appellant’s counsel has also advised

the district clerk that he intended to file a motion with this Honorable Court

to supplement the Clerk’s Record with these questionnaires under seal or

with redacted personal information from the questionnaires.

      This type of information from the questionnaire is very necessary to

be reviewed in deciding which issues during the voir dire jury selection

process should be raised in the brief on appeal. This information has been

made available to counsel in other death penalty appeal cases by this

Honorable Court.

                                      IV.

      Appellant respectfully requests that the Court abate the instant

appeal and allow the Kaufman County District Clerk’s Office a reasonable
amount of time to supplement the record, either by locating the missing

documents or by notifying the parties that the missing records cannot be

found at which time the parties may attempt to enter into a stipulation

regarding the documents. In the event that the instant appeal is abated,

Appellant respectfully requests that the time for filing the Appellant’s brief

be extended for 60 days from the date of filing of the supplemental clerk’s

record.

      Appellant fully recognizes that the request for an abatement is

unusual. But, Appellant’s only goal in requesting an abatement is simply to

allow sufficient time to compile a complete and accurate record containing

the juror questionnaires under seal or redacted in this case.

                                       V.

                         Status of Appellant’s Brief

      Appellant’s counsel believes that 50% of the work necessary to

complete Appellant’s brief has been completed. The appellate record is

very large with 69 volumes and in excess of 10,679 pages. The

summarization of the testimony has been completed which took an

inordinate amount of time given that there were more than 100 witnesses

and three volumes for the Motion for New Trial. Appellant’s counsel has

begun work on the jury selection process and requires the juror
questionnaires to fully develop any voir dire issues for inclusion in the

appellate brief. Counsel has been in contact with the District Clerk of

Kaufman County who is working to obtain these juror questionnaires and

has also filed a motion to supplement the record with the juror

questionnaires with this Court. Appellant’s counsel has been working to

identify the numerous complex issues to be presented in the appellate

brief. For these reasons and due to the gravity of the sentence, Appellant’s

counsel requests additional time to prepare the appellate brief.

                                      VI.

      The undersigned has consulted with State’s appellate counsel and

she has no objection to Appellant’s request for an abatement or, in the

alternative, a 90-day extension of time to file the Appellant’s brief.

      For all the of the foregoing reasons, the State respectfully requests

that this Court abate the instant appeal so that the Clerk’s Record may be

properly supplemented. Should the appeal be abated, Appellant requests

that the deadline for filing Appellant’s brief be extended 60 days after the
filing of the supplemental clerk’s record. Alternatively, Appellant requests

that the time for filing Appellant’s brief be extended until March 31, 2016.



                                          Respectfully submitted,

                                            /s/ John Tatum
                                          JOHN TATUM
                                          990 SOUTH SHERMAN STREET
                                          RICHARDSON, TEXAS 75081
                                          (972) 705-9200
                                          BAR NO. 19672500




                        CERTIFICATE OF SERVICE

      I hereby certify that a copy of this Motion has been delivered to

Fredericka Sargent, Kaufman County District Attorney Pro Tem , c/o

Criminal Appeals Division Office of the Attorney General at P.O. Box 12548

Austin, Texas 78711-2548 on this the 15th day of December, 2015.



                                  /s/ John Tatum
                              John Tatum
                     CERTIFICATE OF COMPLIANCE

      I certify that this submitted e-mail attachment to file Motion to Abate
Appeal or, in the Alternative, Extend Time to File Brief complies with the
following requirements of the Court:

      1. The petition is submitted by e-mail attachment;

      2. The e-mail attachment is labeled with the following information:


      A. Case Name: Eric Lyle Williams
      B. The Appellate Case Number: AP-77,053
      C. The Type of Document: Motion
      D. Party for whom the document is being submitted: Appellant
      E. The Word Processing Software and Version Used to Prepare the
      Motion :
      Word Perfect X7

      3. Copies have been sent to all parties associated with this case.

         /s/ John Tatum                                    12/15/15
      (Signature of filing party and date)

      John Tatum
      (Printed name)

      John Tatum, Attorney at Law

      Emailed Copy of Motion